DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed July 05, 2022 has been entered. Claims 1-3, 5-8, and 10-11 remain pending in the application. Applicant’s amendments to the Specification and claims has overcome each and every objection, 112, and 103 rejections previously set forth in the Non-Final Office Action mailed April 07, 2022.  

Information Disclosure Statement
	The Information Disclosure Statement (IDS)s filed on May 13, 2022 have been considered.

Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities.  
Regarding claim 1, on p. 4, para. 6, the recitation “a controller that brings the generator into an unloaded state, the connection between the generator and the steam turbine by the clutch …” is believed in error for - - a controller that brings the generator into an unloaded state, [[the]] a connection between the generator and the steam turbine by the clutch - - The same error appears in cls. 6, p. 7, para. 1 and cl. 11, p. 9, para. 5. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A steam turbine over-rotation preventer in claims 1-2, 5-8 and 10-11; the functional languages that “a steam turbine over-rotation preventer” does not carry a structure to perform are “stops an operation of the steam turbine” in cl. 1, 6 and 11; “closes the steam supply valve and decreased the rotation speed of the steam turbine” in cl. 2 and 7.  
A gas turbine over-rotation preventer in claims 1, 3, 6, 8 and 11; the functional languages that “a gas turbine over-rotation preventer” does not carry a structure to perform is “stops an operation of the steam turbine” in cl. 1, 6 and 11.
A controller in claims 1-3, 5-6 and 11; the functional languages that “a controller” does not carry a structure to perform are “brings the generator into an unloaded state” in cl. 1 and 11; “increases the rotation speed of the steam turbine” in cl. 1, 6 and 11; “starts driving the steam turbine” in cl. 1 and 11; “increases the rotation speed of the gas turbine” in cl. 1 and 11; “decreases the rotation speed of the gas turbine” in cl. 2; “causes the gas turbine over-rotation preventer to stop the operation of the gas turbine in cl. 3; “causes the steam turbine over-rotation preventer to stop the operation of the steam turbine in cl. 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A steam turbine over-rotation preventer is an electronic control device including a steam turbine over-rotation sensor and a steam valve as per paragraph [0036-0037];
A gas turbine over-rotation preventer is an electronic control device including a gas turbine over-rotation sensor and a fuel valve as per paragraph [0039-0040];
A controller is an electronic control device as per paragraph [0014 and 0020].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1 and its dependents, 
i) On p. 4, para. 6, the recitation “a controller that brings the generator into an unload state, the connection between the generator and the steam turbine by the clutch by setting …, that stops the steam turbine …, and that tests whether or not the steam turbine over-rotation preventer …” 
is unclear whether “the connection between the generator and the steam turbine by the clutch by setting …” is:
a next step after the controller brings the generator into an unload state, 
or 
is an operation that the controller performs to bring the generator into an unload state. 

For examination purpose, the recitation was interpreted as the former, i.e., “a controller that brings the generator into an unload state, that releases a connection between the generator and the steam turbine by the clutch by setting …, that stops the steam turbine …, and that tests whether or not the steam turbine over-rotation preventer …”
ii) On p. 5, para. 2-3, the recitation “… before the rotation speed of the gas turbine reaches the rated rotation speed, the controller increases the rotation speed of the gas turbine at a same increase rate of the rotation speed of the steam turbine” 
is believed to be in error for: … before the rotation speed of the steam turbine reaches the rated rotation speed of the gas turbine, the controller increases the rotation speed of the gas turbine at a same increase rate of the rotation speed of the steam turbine.

Regarding claim 6 and its dependents, 
i) On p. 6, para. 6 to p. 7, para. 1, the recitation “the testing method comprising: bringing the generator into an unload state; the connection between the generator and the steam turbine by the clutch by setting …, stopping the steam turbine …, and testing whether or not the steam turbine over-rotation preventer …” 
is unclear whether “the connection between the generator and the steam turbine by the clutch by setting …” is:
a next step after the controller brings the generator into an unload state, 
or 
is an operation that the controller performs to bring the generator into an unload state. 
For examination purpose, the recitation was interpreted as the former, i.e., “the testing method comprising: bringing the generator into an unload state, releasing a connection between the generator and the steam turbine by the clutch by setting …, stopping the steam turbine …, and testing whether or not the steam turbine over-rotation preventer …”
ii) On p. 7, para. 5-6,, the recitation “… before the rotation speed of the gas turbine reaches the rated rotation speed, the controller increases the rotation speed of the gas turbine at a same increase rate of the rotation speed of the steam turbine” 
is believed to be in error for: … before the rotation speed of the steam turbine reaches the rated rotation speed of the gas turbine, the controller increases the rotation speed of the gas turbine at a same increase rate of the rotation speed of the steam turbine.

Regarding claim 11, 
i) From p. 9, para. 5 to p. 10, para. 1, the recitation “wherein the controller brings the generator into an unload state; the connection between the generator and the steam turbine by the clutch by setting …, that stops the steam turbine …, and tests whether or not the steam turbine over-rotation preventer …” 
is unclear whether “the connection between the generator and the steam turbine by the clutch by setting …” is:
a next step after the controller brings the generator into an unload state, 
or 
is an operation that the controller performs to bring the generator into an unload state. 
For examination purpose, the recitation was interpreted as the former, i.e., “wherein the controller brings the generator into an unload state, releases a connection between the generator and the steam turbine by the clutch by setting …, stops the steam turbine …, and tests whether or not the steam turbine over-rotation preventer …”
ii) On p. 10, para. 2-3, the recitation “… before the rotation speed of the gas turbine reaches the rated rotation speed, the controller increases the rotation speed of the gas turbine at a same increase rate of the rotation speed of the steam turbine” 
is believed to be in error for: … before the rotation speed of the steam turbine reaches the rated rotation speed of the gas turbine, the controller increases the rotation speed of the gas turbine at a same increase rate of the rotation speed of the steam turbine.

Response to Arguments
	Applicant’s arguments filed July 05, 2022 have been fully considered. 
The argument against the 103 rejection previously set forth in the Non-Final Office Action mailed April 07, 2022 is persuasive, and the amendment overcomes the obviousness rejection based on Ngo in view of Ophey and Fukui. 
Regarding the argument of invoking 112(f) previously set forth in the Non-Final Office Action mailed April 07, 2022 is not persuasive. 
On p. 12-14, applicant argued that the terms “a steam turbine over-rotation preventer”, “a gas turbine over-rotation preventer”, and “controller” are not generic holders because each of them perform a particular function that a person of ordinary skill in the art would understand the structural meaning in the subject art even though each of them may respectively cover a broad class of structures.
However, according to MPEP § 2181, for a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. Moreover, a generic placeholder (e.g., "mechanism," "element," "member") coupled with a function may invoke 35 U.S.C. 112(f)  when it is preceded by a non-structural modifier that does not have any generally understood structural meaning in the art (e.g., "colorant selection mechanism," "lever moving element," or "movable link member"). 
In the instant case, the terms “a steam turbine over-rotation preventer” and “a gas turbine over-rotation preventer” taken alone or together does not have a structural meaning in the art. The “preventer” can be a mechanism, a human, an electronic control module, or a brake, none of which are part of a common “broad class of structures”. Thus, the cited terms do not add structural meaning into the claims. Similar to “preventer”, there is no structural meaning added by using “controller” to the structure that is controlled. 
On p.13-14 Applicant argued that each preventer/controller is recited for “performing a particular function or functions” as well as “the structural interrelationships” of each preventer/controller with other claimed features to achieve the claimed functions and “no particular non-structural terms are utilized to describe the subject features. Instead, the claimed “steam turbine over-rotation preventer,” “gas turbine over-rotation preventer,” and “controller” features each clearly identify the structure by its function as discussed at the above-quoted portion of MPEP § 2181.I.A”.
	However, MPEP 2173.05 (g) provides that a claim term is functional when it recites a feature "by what it does rather than by what it is". In this case, claims 1, 6, and 11 only describe each element (preventers, controllers) by what it does (prevent, control) rather than what it is (i.e. there is no explanation as to what structure is used to carry out the recited functions see above 112(f) section), irrespective of the structural results of the claimed functions. 
	MPEP 2181(II)(B) provides that for computer-implemented means-plus-function claims the computer (e.g. electronic device) can serve as structure for computer-implemented function only where the claimed function is coextensive with the computer itself. 
If Applicant intends to define the structures of the preventers/controller by their function(s), the claims must clearly convey the computer-based nature of the elements, and the co-extent of the functions with the structures. For example, a controller or preventer “electronically configured to” perform its various functions imparts both computer-based structure to the controller or preventer while making the associated functions of the computer coextensive with the structure of the computer.  See also MPEP 2181(I)(A) the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.
On page 14 Applicant argues that the examples given in MPEP 2181 I A for terms that have been found not to invoke 112f are consistent with Applicant’s terms (preventer/controller). 
However, MPEP2181(I)(A) also provides that that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts. A prior finding that certain words did not invoke 112f in one case, does not mean the same words will not invoke 112f in another case. Furthermore, MPEP 2181(I)(C) similarly provides examples of terms ("colorant selection mechanism," "lever moving element," or "movable link member") that have been found to invoke 112f, which “would also fit precisely with” Applicant’s terms. 

Allowable Subject Matter
Independent claims 1, 6 and 11 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, subject to reviewing the claims for correcting the deficiencies listed in the rejections under 35 USC 112b, and updating the search in light of said corrections.
Based on the teachings of Ophey in combination with the other applied prior art, it appears that Ophey is testing the overspeed prevention device with the steam turbine and the gas turbine being accelerated independently of each other (see line 331 in the translation), while in the present application it appears that the gas turbine and the steam turbine are accelerated sequentially, first the gas turbine and subsequently the steam turbine – however it appears that the clutch is disengaged while the gas turbine and the steam turbine are run simultaneously. However, this issue will be revisited in light of the amendment and what the recitations actually claim, if Applicant will decide to further pursue the prosecution of this applications.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JINGCHEN LIU/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741